917 F.2d 1077
Warna Irene LEWIS, Appellant,v.PEARSON FOUNDATION, INC., Robert J. Pearson, KathleenPearson, John M. Byres, Mother and Unborn Baby Care of St.Louis, d/b/a A-A-A Pregnancy Problem Center, Rita Roberson,Richard Chrismer, Marie Becker, Mary Elizabeth Kretschmer,Susan Schlesinger, Thomas Rohan, and Elizabeth Doe, afictitious name, Appellees.
No. 88-1293.
United States Court of Appeals,Eighth Circuit.
Oct. 24, 1990.Rehearing Denied Jan. 10, 1991.

Appeal from the United States District Court for the Eastern District of Missouri;  Edward L. Filippine, Chief Judge.


1
Prior Report:  908 F.2d 318.

ORDER

2
Before LAY, Chief Judge, McMILLIAN, Circuit Judge, ROSS, Senior Judge, ARNOLD, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, MAGILL and BEAM, Circuit Judges, En Banc.


3
This case has been reheard en banc, and the judgment of the district court is affirmed by an equally divided court.  Judges Arnold, Bowman, Wollman, Magill and Beam vote to affirm, and Chief Judge Lay, Senior Judge Ross, and Judges McMillian, Gibson and Fagg vote to reverse.